Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marty Lorenzo Wright appeals the district court’s order denying his “Writ of Coram Nobis.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wright, No. 4:95-cr-00044-TEM-TEM-l (E.D.Va. Nov. 20, 2012). We dispense with oral argument because the facts and *213legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.